Concurring Opinion by
Judge Doyle:
I concur in the result reached by the majority because the Appointing Authority here was within its province to dismiss Hilliard, a. probationary employee who had not yet attained a property right in his position, provided, that the dismissal was not implemented *73for unlawful, i.e., discriminatory, reasons. I do not, however, believe that the common pleas court had jurisdiction to decide the discrimination question in the context of an equity proceeding where administrative remedies before the Human Relations Commission are available to determine the issue of the alleged discrimination under the provisions of the Pennsylvania Human Relations Act.1 See e.g., Murphy v. Township of Lower Merion, 73 Pa. Commonwealth Ct. 376, 457 A.2d 1342 (1983) (a court will only exercise its equitable powers. where statutory remedy has been exhausted)..

 Act of October 27, 1955, P.L. 744, as amended, 43 PS. §§951-1003.